Citation Nr: 1812225	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  10-31 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for left knee disability, and if so, entitlement to service connection for left knee disability.

2. Entitlement to service connection for back disability.

3. Entitlement to service connection for left shoulder disability.

4. Entitlement to service connection for acquired psychiatric disability to include major depressive disorder.

5. Restoration of a 20 percent disability rating for right knee disability, including instability, status post arthroscopy.

6. Entitlement to disability ratings for right knee degenerative joint disease higher than 10 percent prior to May 6, 2010, and 20 percent from May 6, 2010.

7. Entitlement to disability ratings for bilateral plantar fasciitis higher than 0 percent from May 2, 2007, and 10 percent from May 6, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to June 1983. He also had reserve service.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the decision below the Board is granting reopening of the previously denied claim for service connection for left knee disability. The issues of the reopened claim for service connection, on the merits, for left knee disability, of service connection for back disability and psychiatric disability, and of the ratings for right knee degenerative joint disease and bilateral plantar fasciitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran did not file a timely substantive appeal of the April 2002 rating decision denying service connection for left knee disability.

2. Evidence received since the April 2002 rating decision raises a new contention that right knee disability contributed to causing a post-service left knee injury.

3. Left shoulder arthritis did not become manifest until years after service.

4. Left shoulder arthritis is not caused or aggravated by right knee disability. 

5. In a October 2008 rating decision, the RO reduced the disability rating for right knee instability, status post surgery, without observing applicable regulations.


CONCLUSIONS OF LAW

1. The April 2002 rating decision denying service connection for left knee disability is a final decision. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. Evidence received since the April 2002 rating decision is new and material to the claim for service connection for left knee disability. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156.

3. Current left shoulder disability was not incurred or aggravated in service, and is not proximately due to, the result of, or aggravated by any service-connected disability. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4. The October 2008 reduction of the rating for right knee disability, including instability, status post arthroscopy, is void ab initio; the 20 percent rating is restored. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.344 , 4.1, 4.2, 4.10 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

The RO provided the Veteran notice in letters issued in 2007 through 2014. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Left Knee Disability

The Veteran sustained a right knee injury during active duty for training reserve service in July 1991. He sustained another right knee injury during active duty for training reserve service in June 1992. VA established service connection for right knee disability. The Veteran contends that his right knee disability led to left knee disability.

In an April 2002 rating decision, the RO denied service connection for left knee disability. A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C. § 7105. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C. § 7105. The Veteran filed a timely NOD with the April 2002 rating decision. Later, in August 2002, he retracted his appeal. Therefore the April 2002 decision denying service connection for left knee disability became final.

A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C. §§ 5108, 7104(b). The United States Court of Appeals for Veterans Claims (Court) has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c). 

In May 2007 the Veteran requested to reopen a claim for service connection for left knee disability. In a July 2008 rating decision, the RO denied reopening of that claim. The Veteran appealed the July 2008 decision. 

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). The April 2002 rating decision is the only decision on the left knee disability service connection issue that became a final decision. The Board will consider whether new and material evidence has been submitted since that decision.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, supra, at 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303. Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The evidence that was of record in April 2002 includes the Veteran's statements, service treatment records, post-service treatment records, and the report of a VA medical examination. The service treatment records do not show left knee problems during service. Those records show right knee injuries during active duty for training periods in 1991 and 1992. The Veteran had right knee surgery in 1992. The RO established service connection, effective in 1992, for right knee disability.

In VA treatment in February 1995 the Veteran reported ongoing pain, stiffness, and slipping of his right knee. He also reported swelling in his left knee. X-rays showed arthritic changes in the right knee, while the left knee appeared within normal limits.

In VA treatment in February 2001 the Veteran reported an eight year history of intermittent right knee pain. In August 2001 he stated that a couple of years earlier he had tripped and sustained injury of his left knee. 

In August 2001, the Veteran sought an increased rating for right knee disability and service connection for left knee disability. He contended that his right knee disability caused overuse and resulting weakening of his left knee.

On VA examination in December 2001 the Veteran reported that right knee problems began in the early 1990s, and that pain and swelling in the left knee began in about 1999. The examiner stated that additional information was needed before he could provide an opinion as to the likelihood that the left knee disability is secondary to right knee disability. In a January 2001 addendum to the examination report the examiner discussed imaging reports that he received, but he did not report having received treatment records. He did not provide an opinion as to the likely etiology of left knee disability.

In April 2002 the RO denied service connection for left knee disability, finding there was no evidence of left knee injury during active service, and that the evidence failed to show that the left knee disability could be related to the right knee disability.

The evidence that has been added to the file since April 2002 includes more recent evidence including medical records, examination reports, and statements from the Veteran. In statements submitted in August 2007 and April 2008, the Veteran reported that he sustained a left knee injury in June 1999. He stated that while working as a postman, he tripped and fell over a tree stump. He reported that in falling he tried to protect his already swollen, painful right knee, and he sustained left knee injury. He submitted a June 1999 accident report that indicated that he tripped over a tree stump and twisted and sprained his left knee. His statement, that guarding the right knee in the fall led to the left knee injury, is not inherently incredible. That statement addresses circumstances that he is in a position to recall. Therefore his statement is presumed credible for purposes of reopening the claim for service connection for left knee disability. His new contention relates to an unestablished fact necessary to substantiate the claim, and it enables rather than precludes reopening of the claim. The information received in 2007 and 2008 thus is new and material to the claim. The Board grants reopening of the claim. 

Having reopened the claim, the Board must consider service connection on its merits. As explained in the remand section, below, the Board finds that additional evidence is needed regarding the reopened claim.

Left Shoulder Disability

The Veteran contends that his service-connected right knee disability caused him to and to sustain injury to his left shoulder when he tripped and fell in June 1999. He does not contend that he had any left shoulder injury or onset of left shoulder problems during service.

In claims that the Board is addressing on their merits, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records are silent for any complaint involving the left shoulder. A report of an accident after service, in June 1999, indicates that he tripped over a tree stump and twisted and sprained his left knee. That report is silent as to any injury of the left shoulder. VA treatment notes from 2006 forward contain a notation that in October 2000 he had surgery to remove a lipoma from his right shoulder. In private treatment in October 2002, it was noted that he was still bothered intermittently by a shoulder. In November 2002 the Veteran submitted to his employer a request for temporary light duty. On that request, a physician stated that temporary light duty was needed because of knee and shoulder pain.

In VA treatment in January 2006, the Veteran reported shoulder pain. In subsequent treatment notes left shoulder pain was included in lists of his problems. In October 2006, a private physical therapist reported that in 2005 and 2006 the Veteran had courses of physical therapy for his left shoulder and both knees. In May 2007, the Veteran reported that in 2000 he fell and injured his knees and his left shoulder. He stated that he had shoulder surgeries in 2000 and 2005.

In August 2007 the Veteran submitted a claim for service connection for left shoulder disability. He stated that in June 1999, while making postal deliveries, he tripped over a tree stump. He related that at that time his right knee was already swollen, so as he fell he tried to protect his right knee from further injury. He indicated that in the fall he injured his left shoulder and left knee. In an April 2008 statement he again reported that a fall in 1999 resulted in left shoulder injury. He reported ongoing chronic left shoulder pain.

On VA examination in June 2008, the Veteran reported ongoing left shoulder pain. On examination there was evidence of pain with internal rotation and external rotation of the left shoulder. Left shoulder x-rays showed moderate degenerative joint disease of the acromioclavicular joint. The examiner reported having reviewed the claims file. The examiner expressed the opinion that the left shoulder condition was not caused by or a result of the right knee disability.

In a July 2008 NOD the Veteran again stated that he injured his left shoulder when he fell in June 1999. In an August 2010 substantive appeal he again indicated that the 1999 fall he injured his left shoulder occurred because he was trying to protect his disabled right knee.

There is no contention or evidence of onset of any left shoulder disorder during active service. The Veteran essentially contends that in the June 1999 fall he sought to protect his disabled right knee, and thus fell to the left and sustained left shoulder injury. He contends that left shoulder injury in 1999 produced ongoing pain and the current left shoulder arthritis. A report following the June 1999 fall notes left knee injury but does not note any left shoulder injury. Treatment records from 2002 forward records refer to left shoulder pain, but do not contain information as to the onset or etiology of the pain. The VA clinician who reviewed the records and examined the Veteran in 2008 opined against the right knee disability having caused the current left shoulder disorder. The Veteran is in a position to recall the effects of the 1999 fall, but the contemporaneous 1999 report is more likely to be reliable about those effects. The greater persuasive weight of the evidence is against the 1999 fall having affected his left shoulder. Even without determining whether the injuries in the fall were proximately caused by the right knee disability, the preponderance of the evidence is against service connection for the current left shoulder disability.

Restoration of 20 Percent Rating for Right Knee Disability Status Post Arthroscopy

The Veteran sustained a right knee injury during active duty for training reserve service in July 1991. He sustained another right knee injury during active duty for training reserve service in June 1992. In September 1992 he underwent right knee surgery. In November 1992 he submitted a claim for service connection for right knee disability. In a November 1993 rating decision the RO established service connection, effective in July 1992, for right knee disability.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. 

In the November 1993 disability rating the RO described the right knee disability as tricompartmental arthritis, status post arthroplasty. The RO evaluated the right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which addresses traumatic arthritis, and 38 C.F.R. § 4.71a, Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability of the knee. The RO assigned an initial 10 percent rating, a temporary 100 percent rating following the September 1992 surgery, and resumption of a 10 percent rating from November 1992.

In August 2001 the Veteran submitted a claim for an increased rating for the right knee disability. Generally, the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2017). In a precedent opinion, however, the VA General Counsel indicated that separate ratings for arthritis and instability may be assigned when a knee has both. See VAOPGCPREC 23-1997 (1997). In a July 2002 rating decision, the RO changed the evaluation of the Veteran's right knee disability to assign separate ratings for arthritis and instability. Effective from August 2001 the RO assigned a 10 percent rating for arthritis, under Diagnostic Code 5010, and a separate 20 percent rating for instability, described as disability status post arthroscopy, under Diagnostic Code 5257.

In May 2007 the Veteran submitted a claim for increased evaluation for his right knee disability. In a July 2008 the RO continued the 10 percent rating for right knee arthritis. The RO proposed to reduce from 20 percent to 0 percent the rating for right knee instability status post surgery. In July 2008 the Veteran expressed disagreement with the proposed reduction. In September 2008 he provided additional information about his right knee disability. In an October 2008 rating decision the RO decreased the rating for right knee instability to 20 percent, effective January 1, 2009. The Veteran appealed that rating reduction. In an August 2009 rating decision, the RO changed the effective date of the rating reduction to November 1, 2009. The Veteran continued his appeal of the reduction. He contends that his right knee disability, including instability, has not improved.

The Court has noted that a claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating. Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). There are required procedures when a rating is reduced. Specifically, when reduction of a rating is considered warranted, and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e) (2017).

When the RO proposed, in July 2008, to reduce the rating for the Veteran's right knee instability, the RO mailed a notice to his latest address or record. The notice indicated that the reduction was proposed because medical records had shown some improvement. The notice gave him 60 days to submit additional evidence to show that the change should not be made. The Board finds that, in reducing the rating, the RO complied with the procedures outlined under 38 C.F.R. § 3.105(e).

The Board will now address whether the rating reduction was proper. When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. The Court has held that several general regulations apply to all rating reduction cases, regardless of how long the rating has been in effect. Specifically, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating 

decisions, be based upon a review of the entire history of the veteran's disability." Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown, supra, at 421. Thus, in any rating reduction case, it must be determined not only that an improvement in a disability actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim. Brown, supra, at 421.

There are more stringent evidentiary requirements for reducing ratings that have been at the same level for more than five years. The 20 percent rating for right knee instability status post surgery was effective August 31, 2001. That rating was in effect for more than five years as of November 1, 2009, the effective date of the reduction. Therefore the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings apply to this case.

Under 38 C.F.R. § 3.344(a), if a rating has been in effect for more than five years, then rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation. It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest will not be reduced on examinations reflecting the results of bed rest. Moreover, even when material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

If doubt remains as to whether there is improvement that will be maintained, the rating agency will continue the rating in effect pending reexamination later. 38 C.F.R. § 3.344(b).

The Court has noted that the RO must observe the provisions of 38 C.F.R. § 3.344(a) when reducing a disability rating that has been in place for more than five years. Greyzck v. West, 12 Vet. App. 288, 292 (1999). Further, the Court has established that failure of the RO to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in such cases renders a rating decision void ab initio, that is, void from the beginning. See Greyzck, supra, at 292, see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). Where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Diagnostic Code 5257 provides for ratings of 30 percent if subluxation or instability is severe, 20 percent if moderate, and 10 percent if slight. In the July 2002 rating decision, the RO noted that, in VA treatment in August 2001 the Veteran reported that right knee gave way at intervals. He requested a knee brace. A treating clinician found anterior-posterior and probably midline laxity. The RO assigned a 20 percent rating based on moderate subluxation or instability.

VA treatment records reflect that the Veteran's knee braces were adjusted in May 2005. He related ongoing knee pain in January and August 2006. In April 2007 he reported pain in both knees, worse in the right. The treating clinician found crepitus in both knees, worse in the right, and no instability. In October 2007, the Veteran reported having physical therapy for his knees since April 2007. He related that his knee pain was improving. A clinician found evidence of bilateral knee pain and crepitus, with no instability.

On VA examination in March 2008, the Veteran reported that his right knee was unstable, and that he had fallen several times. He stated that he wore a knee brace. He also reported pain and swelling in the knee. He reported that his right knee problems interfered with his work as a postman, having made him miss days of work, and necessitating a change from walking to driving his delivery route. The examiner reported that the Veteran's claims file was not provided to him to review. On examination the right knee joint was stable. The examiner indicated that in the knee he found no instability except as noted. The examiner described the disability as degenerative joint disease with stability.

In VA treatment in September 2008 and March 2009, the Veteran reported ongoing pain in both knees. In May 2009 he had a VA orthopedic consultation regarding his right knee. He reported ongoing pain in the knee. He stated that he wore a neoprene sleeve on the knee. He indicated that he did not experience giving way of the knee. The orthopedic surgeon found evidence of pain and tenderness in the knee. The knee was stable to anterior and posterior drawer and stable to varus and valgus stress. 

Review of the record tends to show that the RO reduced the rating for right knee instability without considering 38 C.F.R. § 3.344(a). The Board has reviewed the July 2008 rating decision proposing the reduction, the July 2008 notice of the proposed reduction, the October 2008 rating decision reducing the rating, the August 2009 rating decision changing the effective date for the rating reduction, the July 2010 statement of the case, and the December 2015 supplemental statement of the case.  None of these documents refer to 38 C.F.R. § 3.344(a). Some of the documents refer to findings of stability of the right knee in VA treatment and examination. None of the documents indicate, however, whether improvement had been sustained, nor address whether the evidence made it reasonably certain that the improvement would be maintained under the ordinary conditions of life. None of the documents refer to the length of time that the 20 percent rating had been in place, or mention the date when the rating was assigned. From these documents, the Board concludes that the RO reduced the rating without observing the protections in place under 38 C.F.R. § 3.344(a) for ratings that have been in effect for more than five years.  Therefore, the Board grants the appeal, and restores the 20 percent rating for instability of the right knee status post surgery.


ORDER

A claim for service connection for left knee disability is reopened.

Entitlement to service connection for left shoulder disability is denied.

Restoration of a 20 percent rating for right knee disability, including instability, status post arthroscopy, is granted.


REMAND

The Board is remanding to the AOJ the issues of the reopened claim for service connection, on the merits, for left knee disability, of service connection for back disability and psychiatric disability, and of the ratings for right knee degenerative joint disease and bilateral plantar fasciitis.

The Veteran contends that, in 1999, his efforts to protect his swollen and painful right knee when he tripped and fell caused him to sustain a twisting, sprain injury of his left knee. He has also contended that his right knee disability causes overuse and resulting weakening of his left knee. The Veteran has had VA treatment and examinations addressing both of his knees. The claims file does not contain, however, any medical opinion addressing the contention that his right knee disability proximately caused him to sustain left knee injury, or the contention that his right knee disability led to overuse and strain of his left knee. The Board is remanding the issue for a VA medical examination with file review and opinions addressing those questions.

The Veteran contends that his service-connected right knee disability and service-connected bilateral plantar fasciitis caused or have aggravated his lumbar spine arthritis and low back pain. He does not contend that his back problems had onset during active service. Post-service treatment records reflect that he has reported back pain from at least as early as 2005. Based on x-rays physicians have diagnosed lumbar spine arthritis. In November 2009 a private orthopedist opined that gait problems due to foot problems and knee arthritis often lead to back problems. The assembled medical evidence leaves a question as to whether or to what extent the Veteran has an altered gait. Clinicians have provided differing opinions as to the likelihood that his right knee arthritis and plantar fasciitis have proximately caused his lumbar spine arthritis. The assembled evidence does not include any opinion as to the likelihood that his right knee arthritis and plantar fasciitis have aggravated his lumbar spine arthritis. The Board therefore is remanding the issue for a new VA examination with file review and opinions addressing those questions.

The Veteran contends that his service-connected right knee disability and service-connected bilateral plantar fasciitis have caused or aggravated his psychiatric disability. He does not contend that his anxiety, depression, or other psychiatric problems had onset during active service. There are records of VA mental health treatment from 2007 forward, with diagnoses including adjustment disorder and depressive disorder. The assembled treatment records refer to findings from 2013, but the file does not include notes from any mental health between late 2011 and late 2014. The Board is remanding the issue to obtain more complete treatment records, and at the same time records of any treatment since the most recent in the file. While a VA clinician who examined him in 2014 opined against a likelihood that his right knee and bilateral foot disorders caused his depression, the assembled evidence does not include any opinion as to the likelihood that those disorders have aggravated a psychiatric disorder. On remand the Veteran is to receive a new VA examination with review of the expanded file and opinion addressing the likely etiology, including any secondary causation or aggravation, of the current disorders.

The Veteran appealed a July 2008 rating decision in which the RO continued a 10 percent disability ratings for right knee degenerative joint disease. In a July 2010 rating decision, the RO increased the rating to 20 percent effective May 6, 2010. The Veteran continued his appeal of the ratings for that disability. The pending appeal is for ratings higher than 10 percent prior to May 6, 2010, and 20 percent from May 6, 2010. He contends that the degenerative joint disease is manifested by pain that causes impairment sufficient to warrant higher ratings.

The Veteran's right knee degenerative joint disease has been addressed in VA examinations, most recently in September 2015. Since the 2015 examination, however, the Court, in Correia v McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include testing of joints for pain on both active and passive motion, and in weight-bearing and non-weight-bearing, and include recording of the range of motion of the opposite undamaged joint. The Court's holding in Correia establishes additional requirements that must be met before finding that a VA examination is adequate. The reports of the 2015 and earlier examinations do not address results for both active and passive motion and in weight-bearing and non-weight-bearing, and do not state the range of motion of the left knee. As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary.

The Veteran appealed the initial (effective May 7, 2007) 0 percent rating that the RO assigned for his bilateral plantar fasciitis. In a July 2010 rating decision, the RO increased the rating to 10 percent. The Veteran continued his appeal. He is seeking ratings higher than 0 percent from May 2, 2007, and 10 percent from May 6, 2010. He contends that pain in the soles of his feet produces impairment sufficient to warrant higher ratings.

The Veteran had VA examinations of his feet in June 2008, May 2010, and September 2015. In the May 2010 examination, the examiner found evidence of tenderness to palpation over the plantar surfaces of both feet. In the September 2015 examination, the examiner stated that physical examination of the feet revealed no tenderness. In statements submitted in December 2015 and January 2016, the Veteran asserted that the 2015 examiner did not perform an adequate examination and did not provide an accurate report of the examination. He asserted that the examiner stated that his right foot looked red, but did not fully examine his right foot or examine his left foot at all. In January 2016 he indicated that he continued to have pain and burning sensations in his feet. The Board will remand the plantar fasciitis ratings issue for the Veteran to have another VA examination to address the current manifestations of that disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of VA mental health and medical treatment of the Veteran from January 2011 through the present.

2. Schedule the Veteran for a VA medical examination to address the likely etiology of current left knee disability. Provide his claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide diagnoses for any current left knee disorder. Ask the examiner to provide, for each current left knee disorder, opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that: (a) his right knee disability caused him to sustain left knee injury when he tripped and fell in June 1999; (b) his right knee disability proximately caused or resulted in the current left knee disorder; and/or (c) his right knee disability aggravated or aggravates the current left knee disorder. Ask the examiner to clearly explain the reasons and bases for each opinion.

3. Schedule the Veteran for a VA medical examination to address the likely etiology of current low back disability. Provide his claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide diagnoses for any current low back disorder. Ask the examiner to provide, for each current back disorder, opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability and/or his bilateral plantar fasciitis (a) proximately caused or resulted in, or (b) aggravate, the current back disorder. Ask the examiner to clearly explain the reasons and bases for each opinion.

4. Schedule the Veteran for a VA mental health examination to address the likely etiology of current psychiatric disorders. Provide his expanded claims file, including any additional treatment records obtained in response to the present remand, to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide diagnoses for any current psychiatric disorder. Ask the examiner to provide, for each current psychiatric disorder, opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that pain and other effects of the Veteran's right knee disability and his bilateral plantar fasciitis (a) proximately caused or resulted in, or (b) aggravate, the current psychiatric disorder. Ask the examiner to clearly explain the reasons and bases for each opinion.


5. Schedule the Veteran for a VA examination to obtain information on the current manifestations of his right knee degenerative joint disease. Provide his claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to conduct all necessary tests of the function and functional impairment of the Veteran's right knee, specifically including active and passive ranges of motion, and ranges of motion in weight-bearing and non-weight-bearing. Ask the examiner to report, for comparison purposes, the ranges of motion of the left knee. Ask the examiner to report whether the right knee degenerative joint disease produces functional impairment due to pain, weakness, fatigability, or incoordination, or with repeated use or flare-ups. Ask the examiner to describe any functional impairment from such factors as equivalent to degrees of additional loss of motion, if feasible.

6. Schedule the Veteran for a VA examination to obtain information on the current manifestations of his bilateral plantar fasciitis. Provide his claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to state whether the plantar surfaces of the Veteran's feet have redness, tenderness to palpation, or accentuated pain on manipulation or use. Ask the examiner, if tenderness is found, to state whether the tenderness can be characterized as extreme. Ask the examiner to conduct all necessary tests and clearly describe the effects of the Veteran's plantar fasciitis on the function and functional impairment of his feet.


7. Then review the expanded record and reconsider the remanded issues. If any of those issues is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the case to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the remanded matters. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


